
	
		II
		109th CONGRESS
		2d Session
		S. 3997
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2006
			Mr. Santorum introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  credit against tax proportional to the number of million British thermal units
		  of natural gas produced by a high Btu fuel facility.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Landfill Gas Act of
			 2006.
		2.Credit for
			 production of natural gas
			(a)Allowance of
			 creditSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by inserting after section 45M the following new section:
				
					45N.Credit for
				production of natural gas
						(a)In
				generalFor purposes of
				section 38, in the case of a taxpayer, the amount of the natural gas production
				credit determined under this section for a taxable year is equal to the product
				of—
							(1)$2, multiplied
				by
							(2)each 1,000,000 British thermal units of
				natural gas produced by the taxpayer at a high Btu fuel facility during the
				taxable year.
							(b)Reduction in
				credit amount as natural gas prices increaseFor purposes of this section, in the case
				of natural gas produced after the first day of a production month following the
				date on which the spot price of natural gas delivered at Henry Hub, Louisiana,
				on average, exceeds $6 per million British thermal units for 30 consecutive
				trading days, the $2 amount under subsection (a) shall be reduced (but not
				below zero) by an amount which is equal to the amount by which such spot price
				exceeds $6 per million British thermal units.
						(c)High Btu fuel
				facilityFor purposes of this section—
							(1)In
				generalThe term high Btu fuel facility means a
				facility that produces high Btu biomass fuel and which is placed in service
				after the date of the enactment of this section and before January 1,
				2012.
							(2)High Btu biomass
				fuelThe term high Btu biomass fuel means fuel
				produced from biomass (as defined in section 45K(c)(3)) that—
								(A)contains no more than 7 pounds of water per
				million standard cubic feet,
								(B)contains not less
				than 95 percent methane per volume, and
								(C)has a Btu content
				of at least 950 per square cubic feet.
								(d)Other rules To
				applyRules similar to the rules of paragraphs (1), (3), (4), and
				(5) of section 45(e) shall apply for purposes of this section.
						(e)Denial of
				double benefitNo credit shall be allowed under subsection (a)
				for natural gas produced by the taxpayer if a credit is allowed to the taxpayer
				with respect to such gas under section 45, 45I, or 45K.
						(f)Application of
				sectionThis section shall not apply to natural gas produced at
				any facility after the date which is 10 years after the date such facility is
				placed in
				service.
						.
			(b)Credit To be
			 part of general business creditSubsection (b) of section 38 of such Code
			 (relating to general business credit) is amended by striking and
			 at the end of paragraph (29), by striking the period at the end of paragraph
			 (30) and inserting , and, and by adding at the end the following
			 new paragraph:
				
					(31)the natural gas
				production credit determined under section
				45N(a).
					.
			(c)Conforming
			 amendmentThe table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 45M the following new
			 item:
				
					
						Sec. 45N. Credit for production of natural
				gas.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to natural
			 gas produced after December 31, 2006, in taxable years ending after such
			 date.
			
